Citation Nr: 0323757	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-09 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for thyroid cancer with 
metastasis to the lymph nodes.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1952 to June 1973.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a July 1998 
rating decision by the Oakland, California, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran' thyroid cancer with metastasis to the lymph 
nodes was incurred as a result of ionizing radiation exposure 
during active service.


CONCLUSION OF LAW

Service connection for thyroid cancer with metastasis to the 
lymph nodes is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.  The veteran 
was notified of the VCAA provisions by correspondence dated 
in November 2002 and the claim was reconsidered in accordance 
with these provisions in a December 2002 supplemental 
statement of the case.  As the veteran has been kept apprised 
of what he must show to prevail in his claims, what 
information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board undertook evidentiary development on this claim in 
March 2003 under 38 C.F.R. § 19.9(a)(2), which was 
subsequently invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV).  In this case, however, 
since the veteran is not prejudiced by this decision and a 
remand of the matter addressed on the merits below for 
initial RO consideration would be of no benefit to anyone but 
would merely cause delay, the Board will proceed with 
consideration of this claim.  

Factual Background

Service records show the veteran completed training and 
worked in active duty positions involving possible exposure 
to ionizing radiation.  A DD Form 1141, Record of Exposure to 
Ionizing Radiation, noted exposure readings from August 1959 
to August 1965.  The service department also provided 
information of exposure from July 1967 to July 1973 from the 
files maintained at the United States Army Missile Command at 
Redstone Arsenal, Alabama, but in a separate report noted the 
veteran had not been present during any atmospheric nuclear 
tests at Camp Mercury, Nevada.  

In statements and personal hearing testimony the veteran 
asserted, in essence, that he had been exposed to larger 
amounts of ionizing radiation than were reflected in the 
available service records.  He noted he was a nuclear weapons 
disposal specialist during active service and was exposed to 
ionizing radiation on many occasions.  

A June 1996 private medical opinion reported the veteran had 
been provided a diagnosis of papillary carcinoma of the 
thyroid.  It was noted, in essence, that an opinion as to 
etiology could not be stated with absolute certainty, but 
that there was a high degree of association between ionizing 
radiation exposure and thyroid malignancies.  

In a May 1998 opinion, Dr. S.H.M., VA Chief of Public Health 
and Environmental Hazards, noted apparent errors and 
omissions to the veteran's service department ionizing 
radiation exposure records and stated it was not possible for 
their office to provide an independent radiation dose 
estimate.  It was noted that calculations demonstrated that 
exposure to 7.68 rads or less at age 32 provided a 99 percent 
degree of credibility that there was no reasonable 
possibility that the veteran's thyroid cancer could be 
attributed to ionizing radiation exposure.  It was the 
opinion of Dr. S.H.M. that it was unlikely the veteran's 
disorder was related to ionizing radiation exposure in 
service.  

A July 2003 VA medical opinion, based upon a review of the 
veteran's claims file, noted there were gaps of time in the 
documented record without monitoring findings and 4 missing 
badge dosimeters during the period from November 1967 to July 
1973.  The examiner stated it was not possible to accurately 
quantify the veteran's radiation exposure as a result of this 
fact.  It was also noted that the veteran was Filipino and 
that studies, for unknown reasons, had shown Filipino men had 
the highest rate of sporadic thyroid cancer among males.  The 
examiner found, however, that based upon the evidence of 
record showing the veteran worked with radioactive materials 
and had developed a cancer known to be associated with 
radiation exposure in the proper timeframe for such diseases 
that it was more likely than not that his thyroid cancer was 
related to exposure to ionizing radiation during active 
service.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain disorders 
associated with ionizing radiation exposure in service.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. §§ 3.307, 3.309.  

For a veteran exposed to radiation during active military, 
naval, or air service, the following diseases shall be 
service-connected even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied: Leukemia (other than chronic lymphocytic 
leukemia), cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland, and urinary tract ("urinary 
tract" means the kidneys, renal pelves, ureters, urinary 
bladder, and urethra), multiple myeloma, lymphomas (except 
Hodgkin's disease), primary liver cancer (except if cirrhosis 
or hepatitis B is indicated), and broncho-alveolar carcinoma.  
38 C.F.R. § 3.309(d)(2).

The term radiation-exposed veteran means either a veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i).  

In claims based upon participation in atmospheric nuclear 
testing dose data will in all cases be requested from the 
appropriate office of the Department of Defense.  38 C.F.R. 
§ 3.311(a)(2)(i).  If military records do not establish 
presence at or absence from a site at which exposure to 
radiation is claimed to have occurred, the veteran's presence 
at the site will be conceded.  Neither the veteran nor the 
veteran's survivors may be required to produce evidence 
substantiating exposure if the information in the veteran's 
service records or other records maintained by the Department 
of Defense is consistent with the claim that the veteran was 
present where and when the claimed exposure occurred.  
38 C.F.R. § 3.311(a)(4).

In all other claims involving radiation exposure a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

For purposes of 38 C.F.R. § 3.311(b), a "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia, 
cancers of the thyroid, breast, lung, bone, liver, skin, 
esophagus, stomach, colon, pancreas, kidney, urinary bladder, 
salivary gland, and ovaries, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
parathyroid adenoma, and tumors of the brain and central 
nervous system.  38 C.F.R. § 3.311(b)(2)(i). 

The diseases listed at 38 C.F.R. § 3.311(b)(2) shall have 
become manifest 5 years or more after exposure, except that 
bone cancer must become manifest within 30 years after 
exposure, leukemia may become manifest at any time after 
exposure, and posterior subcapsular cataracts must become 
manifest 6 months or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).

When a claim is forwarded for review pursuant to 
§ 3.311(b)(1) the Under Secretary for Benefits shall consider 
the claim with reference to the factors specified in 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary for Health.  38 C.F.R. § 3.311(c).  If 
the Under Secretary for Benefits determines there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the Under Secretary for 
Benefits shall so inform the regional office of jurisdiction 
in writing, setting forth the rationale for this conclusion.  
38 C.F.R. § 3.311(c)(ii)(3).

Factors to be considered in determining whether a veteran's 
disease resulted from exposure to ionizing radiation in 
service include: (1) the probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease, 
taking into account any known limitations in the dosimetry 
devices employed in its measurement or the methodologies 
employed in its estimation; (2) the relative sensitivity of 
the involved tissue to induction, by ionizing radiation, of 
the specific pathology; (3) the veteran's gender and 
pertinent family history; (4) the veteran's age at time of 
exposure; (5) the time-lapse between exposure and onset of 
the disease; and (6) the extent to which exposure to 
radiation, or other carcinogens, outside of service may have 
contributed to development of the disease.  38 C.F.R. 
§ 3.311(e).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Under Secretary for Benefits is not 
explicitly required to refer to the factors listed in section 
3.311(e), but should, rather, consult those factors as a 
point of reference.  Hilkert v. West, 12 Vet. App. 145, 149-
50 (1999).  However, the Court has held that the rationale 
for a conclusion that there was no reasonable possibility 
that a veteran's claimed disorder was caused by his in-
service radiation exposure required more than a cursory 
explanation.  Stone v. Gober, 14 Vet. App. 116 (2000).  

Based upon a review of all of the evidence of record, the 
Board finds the July 2003 VA opinion is persuasive in 
relating the veteran's thyroid cancer to ionizing radiation 
exposure in service.  The examiner is clearly competent to 
provide opinions as to etiology and the rationale provided in 
the opinion reflects it was based upon an extremely thorough 
review of the medical and scientific evidence.  Therefore, 
the Board finds service connection the residuals of thyroid 
cancer is warranted.  
ORDER

Service connection for thyroid cancer with metastasis to the 
lymph nodes is granted.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

